[Cite as Howard v. Ohio State Racing Comm., 2019-Ohio-4013.]

                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT


Carl Howard,                                      :

                Appellant-Appellant,              :               No. 18AP-349
                                                               (C.P.C. No. 18CV-982)
v.                                                :
                                                          (REGULAR CALENDAR)
Ohio State Racing Commission,                     :

                Appellee-Appellee.                :




                                         D E C I S I O N

                                 Rendered on September 30, 2019


                On brief: Graff & McGovern, LPA, and John A. Izzo, for
                appellant. Argued: John A. Izzo.

                On brief: Dave Yost, Attorney General, Charles E. Febus, and
                Tammy V. Chavez, for appellee. Argued: Tammy V. Chavez.

                  APPEAL from the Franklin County Court of Common Pleas

BROWN, J.
         {¶ 1} Appellant, Carl Howard, appeals from a judgment of the Franklin County
Court of Common Pleas affirming the order of appellee, Ohio State Racing Commission
("commission"). For the reasons that follow, we affirm the judgment of the common pleas
court.
         {¶ 2} Appellant is a licensed horse owner. On June 10, 2017, appellant's horse,
Primo Giovanni, raced in the sixth race at Scioto Downs. The horses in the race could be
claimed for up to $30,000. Joshua Sutton was the driver of Primo Giovanni.
         {¶ 3} Starlite Kid was leading the race at the end of the first quarter mile. In the
second quarter mile, Primo Giovanni moved from fourth to first place. After Primo
Giovanni took the lead, a horse further back in the pack, Snowball's Romeo, broke stride.
No. 18AP-349                                                                               2

The horse behind Snowball's Romeo had to swerve to the inside of the track to avoid a
collision. Lex Vegas passed Primo Giovanni in the stretch to win the race. Primo Giovanni
finished second.
       {¶ 4} Following the race, the track judges issued the inquiry sign indicating the race
was under review. The three track judges reviewed a video recording of the race and spoke
to two of the drivers from the race. Aaron Merriman, who drove Starlite Kid, informed the
judges that "[i]t wasn't [his] fault. Yes, [he] noticed the pace slowing up, and [he] had to
grab ahold of [his] horse." (Sept. 8, 2017 Tr. at 41.) Tyler Smith, who drove Snowball's
Romeo, informed the judges that after Primo Giovanni took the lead "[t]he pace slowed,
absolutely. Caused [his] horse to make a break. These are $30,000 claimers, and they're
hard to slow down." (Sept. 8, 2017 Tr. at 41.)
       {¶ 5} The track judges concluded that Primo Giovanni slowed down after taking
the lead which caused confusion or interference among trailing horses and caused a horse
to break stride. As such conduct amounted to a violation of the driving rules contained in
Ohio Adm.Code 3769-17-11, the track judges disqualified Primo Giovanni from second to
tenth place in the race. Appellant and Sutton both appealed the track judges' ruling to the
commission.
       {¶ 6} The commission consolidated the cases and set the matter for a July 27, 2017
hearing before a hearing officer. Although the parties appeared for the July 27, 2017
hearing, the hearing officer did not appear. The commission unconsolidated the cases, and
rescheduled appellant's hearing for September 8, 2017. Sutton subsequently settled his
appeal with the commission.
       {¶ 7} At the September 8, 2017 hearing, the commission presented testimony from
two of the track judges who judged the race at issue: Presiding Judge John Yinger and
Associate Judge Thomas Hope. The judges explained how Primo Giovanni slowed down
after taking the lead, and how the slowdown caused confusion and interference among
trailing horses and caused Snowball's Romeo to break stride. However, the judges testified
they did not believe Sutton acted intentionally to slow Primo Giovanni down. Appellant,
appearing pro se, presented testimony from horse trainer Virgil Morgan, Jr. The witnesses
all reviewed the videotaped recording of the race at the hearing.
No. 18AP-349                                                                             3

       {¶ 8} At the conclusion of the evidence, the hearing officer asked whether a
violation of the driving rules had to be intentional. Assistant Attorney General Michael
Rzymek informed the hearing officer the rules did not require intentional conduct.
       {¶ 9} The hearing officer issued a report and recommendation on October 25, 2017,
recommending the commission reverse the track judges' ruling. The hearing officer
concluded that "although Primo Giovanni slowed slightly after taking the lead near the half
mile pole, his times for the second quarter mile were reasonably competitive." (Report &
Recommendation at 6.) The hearing officer further concluded that a requirement of
intentional conduct should be implied in Ohio Adm.Code 3769-17-11. As the hearing officer
found no evidence indicating Sutton acted intentionally to slow Primo Giovanni down or
cause interference with other horses in the field, the hearing officer concluded the
commission had failed to establish a violation of Ohio Adm.Code 3769-17-11.
       {¶ 10} The commission reviewed the hearing officer's report and recommendation
at an open hearing on January 18, 2018. The commission heard argument from Rzymek,
who had become the commission's deputy director, Assistant Attorney General Charles E.
Febus, and appellant. Following a private deliberation, the commission voted unanimously
to reverse the hearing officer's recommendation and uphold the track judges' ruling.
       {¶ 11} On January 24, 2018, the commission issued a notification of adjudication to
appellant containing its adjudication order. The adjudication order denied appellant's
appeal, and upheld the track judges' ruling that Primo Giovanni be disqualified from second
to tenth place.
       {¶ 12} Appellant filed a timely R.C. 119.12 appeal of the commission's order to the
common pleas court. On April 24, 2018, appellant, now represented by counsel, filed a brief
in the common pleas court asserting the commission's order was not based on reliable,
probative, and substantial evidence and was not in accordance with law. Appellant further
asserted he had been denied due process in the administrative proceedings. The
commission filed a brief in the common pleas court on May 8, 2018.
       {¶ 13} On May 15, 2018, the common pleas court issued a decision and entry
affirming the commission's adjudication order. The court found no merit to appellant's
contention that he was denied due process in the administrative proceedings and concluded
No. 18AP-349                                                                                  4

the commission's order was supported by reliable, probative, and substantial evidence and
was in accordance with law.
       {¶ 14} Appellant filed a timely appeal to this court, and presents the following two
assignments of error for our review:
              Assignment of Error Number 1: The Commission Order is not
              in accordance with law.

              Assignment of Error Number 2: The Commission's Order is not
              based upon reliable, probative, and substantial evidence.

       {¶ 15} In an administrative appeal, pursuant to R.C. 119.12, the common pleas court
must consider the entire record to determine whether reliable, probative, and substantial
evidence supports the agency's order and whether the order is in accordance with law. Univ.
of Cincinnati v. Conrad, 63 Ohio St.2d 108, 110-11 (1980). Reliable, probative, and
substantial evidence has been defined as follows:
              (1) "Reliable" evidence is dependable; that is, it can be
              confidently trusted. In order to be reliable, there must be a
              reasonable probability that the evidence is true. (2) "Probative"
              evidence is evidence that tends to prove the issue in question;
              it must be relevant in determining the issue. (3) "Substantial"
              evidence is evidence with some weight; it must have
              importance and value.

Our Place, Inc. v. Ohio Liquor Control Comm., 63 Ohio St.3d 570, 571 (1992).
       {¶ 16} The trial court's "review of the administrative record is neither a trial de
novo nor an appeal on questions of law only, but a hybrid review in which the court 'must
appraise all the evidence as to the credibility of the witnesses, the probative character of the
evidence, and the weight thereof.' " Lies v. Ohio Veterinary Med. Bd., 2 Ohio App.3d 204,
207 (1st Dist.1981), quoting Andrews v. Bd. of Liquor Control, 164 Ohio St. 275, 280
(1955). The trial court "must give due deference to the administrative resolution of
evidentiary conflicts," although "the findings of the agency are by no means conclusive."
Conrad at 111. The common pleas court conducts a de novo review of questions of law,
exercising its independent judgment in determining whether the administrative order is "
'in accordance with law.' " Ohio Historical Soc. v. State Emp. Relations Bd., 66 Ohio St.3d
466, 471 (1993), citing R.C. 119.12.
No. 18AP-349                                                                               5

       {¶ 17} An appellate court's review of an administrative decision is more limited than
that of the common pleas court. Pons v. Ohio State Med. Bd., 66 Ohio St.3d 619, 621 (1993).
The appellate court is to determine only whether the common pleas court abused its
discretion. Id.; Lorain City School Bd. of Edn. v. State Emp. Relations Bd., 40 Ohio St.3d
257, 261 (1988). The term "abuse of discretion" connotes more than an error of law or
judgment; it implies that the court's attitude is unreasonable, arbitrary or
unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983). Absent an abuse
of discretion, this court may not substitute its judgment for that of the administrative
agency or the trial court.       Pons at 621. However, on the question of whether the
commission's order was in accordance with the law, this court's review is plenary. Kistler v.
Ohio Bur. of Workers' Comp., 10th Dist. No. 04AP-1095, 2006-Ohio-3308, ¶ 9.
       {¶ 18} For ease of discussion, we address appellant's second assignment of error
first. Appellant's second assignment of error asserts the commission's order was not
supported by reliable, probative, and substantial evidence.
       {¶ 19} Under the authority granted by R.C. 3769.03, the commission adopted Ohio
Adm.Code 3769-17-11 establishing the driving rules. Ohio Adm.Code 3769-17-11 provides,
in pertinent part, as follows:
              (A) Although a leading horse is entitled to any part of the track,
              neither the driver of the first horse or any other driver in the
              race shall do any of the following things, which shall be a
              violation of driving rules:

              ***

              (7) Sit down in front of a horse or take up abruptly in front of
              other horses so as to cause confusion or interference among
              trailing horses;

              ***

              (9) Commit any act which shall impede the progress of another
              horse or cause him to break[.]

       {¶ 20} Yinger explained the term "sitting down in front of horses" meant abruptly
slowing one's pace after moving in front of other horses. (Sept. 8, 2017 Tr. at 37.) Yinger
stated Sutton "slowed up the pace abruptly" after moving to the front of the pack which
"caused confusion amongst trailing horses." (Sept. 8, 2017 Tr. at 37.) Yinger identified on
No. 18AP-349                                                                                   6

the video recording of the race how, after Sutton cleared to the front, "the second, the third,
the fourth - - the horses along the inside start to, what we like to call, jam up and just get on
top of each other." (Sept. 8, 2017 Tr. at 36.) Yinger noted it was "like a pinball effect"
following Primo Giovanni's slowdown, as the horses in the middle of the field jammed up,
causing Snowball's Romeo to "run over the guy in front of him" and break stride. (Sept. 8,
2017 Tr. at 37, 41.)
       {¶ 21} Hope testified that after Sutton took the lead, he "slowed down a little bit and
caused confusion amongst trailing horses." (Sept. 8, 2017 Tr. at 79.) Hope noted that
confusion among trailing horses was evident because "[a]ll the horses bunched up. The
second, third, fourth horse - - you know, they all bunched up. These two horses in the back
make breaks." (Sept. 8, 2017 Tr. at 79-80.)
       {¶ 22} Appellant asserts that because Primo Giovanni's time for the second quarter
mile was faster than average, he could not have slowed down as much as the judges claimed
he did. Although there was testimony indicating Primo Giovanni's time for the second
quarter mile was average, Yinger specifically stated his ruling was not based on the time it
took the horses to complete each quarter mile. Rather, Yinger explained "you could just see
the pace, watching it live, go fast to slow," and the "other horses slowed down accordingly."
(Sept. 8, 2017 Tr. at 67.) Moreover, Yinger noted that after Sutton slowed down, he "actually
sped back up again." (Sept. 8, 2017 Tr. at 69.)
       {¶ 23} Appellant contends because the horse immediately behind Primo Giovanni,
Starlite Kid, was unaffected by the alleged slowdown, the evidence fails to demonstrate a
violation of the driving rules. The hearing officer found the fact that Starlite Kid was able to
avoid contact with Primo Giovanni to be "the most compelling argument against a finding
that the driver made him sit down in front of a horse." (Report & Recommendation at 4-5.)
       {¶ 24} Although Starlite Kid did not break stride or swerve, Yinger identified how
after Sutton got in front of Merriman, Merriman began "seesawing. It's when they have to
grab ahold of their horse, and they're doing this to try to slow them down." (Sept. 8, 2017
Tr. at 40.) The video depicts Merriman moving back and forth in the seesawing motion
Yinger described. Merriman told the judges after the race that the pace slowed down after
Sutton took the lead, and that Merriman had to grab ahold of his horse.
No. 18AP-349                                                                                    7

       {¶ 25} Ohio Adm.Code 3769-17-11(A)(7) prohibits sitting down in front of a horse
which causes interference among "trailing horses." Thus, the interference prohibited by the
rule could occur to any trailing horse. Yinger noted the "chain reaction" resulted from
Primo Giovanni's slowdown, as Merriman had to slow his horse down, causing the horses
behind him to slow down and jam up, causing Snowball's Romeo to break stride. (Sept. 8,
2017 Tr. at 65, 121.)
       {¶ 26} The track judges' testimony in conjunction with the video of the race provided
reliable, probative, and substantial evidence demonstrating a violation of Ohio Adm.Code
3769-17-11(A)(7) and (9). The evidence demonstrated Primo Giovanni slowed down after
taking the lead, causing a chain reaction which resulted in confusion and interference
among trailing horses and caused a horse to break stride.
       {¶ 27} Appellant asserts the commission erred by failing to accord due deference to
its hearing officer's finding that Primo Giovanni did not sit down in front of a horse. "[A]n
administrative agency should accord due deference to a hearing examiner's findings and
recommendations, especially where evidentiary conflicts exist." Bennett v. State Med. Bd.
of Ohio, 10th Dist. No. 10AP-833, 2011-Ohio-3158, ¶ 31, citing Freeman v. Ohio Dept. of
Human Servs., 10th Dist. No 95APE03-359 (Dec. 14, 1995). However, an agency is not
required to follow the recommendation of the hearing officer. Trout v. Ohio Dept. of Edn.,
10th Dist. No. 02AP-783, 2003-Ohio-987, ¶ 17. The agency "may independently review the
evidence and make its own findings and draw its own conclusions from the evidence." Id.
While the hearing officer was persuaded by the fact Starlite Kid was able to avoid contact
with Primo Giovanni, the commission, in its independent review of the evidence, was
entitled to rely on Yinger's and Hope's testimonies to find a violation of the driving rules.
       {¶ 28} Based on the foregoing, we find no abuse of discretion in the common pleas
court's conclusion that reliable, probative, and substantial evidence supported the
commission's order.
       {¶ 29} Appellant's second assignment of error is overruled.
       {¶ 30} Appellant's first assignment of error asserts the commission's order was not
in accordance with law. Appellant contends the commission violated R.C. 119.09 when it
failed to provide reasons for modifying or disapproving the hearing officer's report and
No. 18AP-349                                                                              8

recommendation, and that he did not receive due process in the administrative
proceedings.
       {¶ 31} Following their private deliberation at the January 18, 2018 hearing,
Commissioner Winters stated on the record that the commission "believe[d] that the
Hearing Officer did not have the same qualifications as those track judges, and, therefore,
we do not adopt the Hearing Officer's report, and we do adopt the track judges' initial
finding." (Jan. 18, 2018 Tr. at 71.) The January 24, 2018 notification of adjudication
explained the commission's findings as follows:
               After deliberating the Commission agrees with the hearing
               officer and finds that Josh Sutton driving Primo Giovanni did
               slow down after going from fourth place to first place. The
               Commission finds that this slowing down caused confusion or
               interference among trailing horses and this act impeded the
               progress of other horses in the race and caused a horse to break.

               After deliberating [the] Commission finds that the hearing
               officer did not correctly apply OAC 3769-17-11 and disapproves
               the recommendation of the hearing officer as it relates to not
               finding a violation. The hearing officer required the
               Commission to show the violation of this section was a
               deliberate act which is not required by the rule. The hearing
               officer added an element of intent which is not required to be
               shown by this section.

(Notification of Adjudication at ¶ 10-11.)

       {¶ 32} Appellant asserts the only reason provided by the commission for rejecting
the hearing officer's report and recommendation was the commission's statement
regarding the hearing officer's qualifications at the January 18, 2018 hearing. Appellant
contends the commission's stated reason was "ridiculous" and merely "an 'easy out' to rule
against a licensee." (Appellant's Brief at 19.) Appellant claims the statements contained in
the January 24, 2018 notification of adjudication were "fabrications" which "were never
said by the Commissioners and should not be attributed to them." (Appellant's Brief at 19.)
       {¶ 33} R.C. 119.09 provides the report and recommendation issued by an agency's
hearing officer "may be approved, modified, or disapproved by the agency." If the agency
"modifies or disapproves the recommendations of the referee or examiner it shall include
in the record of its proceedings the reasons for such modification or disapproval." R.C.
No. 18AP-349                                                                              9

119.09. See also Bennett at ¶ 16 (holding the R.C. 119.09 requirement that an agency state
its reasons for modifying or disapproving a hearing examiner's recommendation "is
mandatory").
       {¶ 34} Just as a court speaks through its journal entries, an administrative agency
speaks through its orders. See Infinite Sec. Solutions, L.L.C. v. Karam Properties II, Ltd.,
143 Ohio St.3d 346, 2015-Ohio-1101, ¶ 29 (holding that "a court speaks only through its
journal entries"); State ex rel. Ewart v. Indus. Comm., 76 Ohio St.3d 139, 142 (1996)
(holding that the industrial "commission speaks through its orders, not internal
memoranda"); Gwinn v. Ohio Elections Comm., 187 Ohio App.3d 742, 2010-Ohio-1587,
¶ 18 (10th Dist.) (holding that "[l]ike a court, the elections commission speaks through its
record"); Hurless v. Mead Corp., 29 Ohio App.2d 264, 269 (4th Dist.1971) (stating that
"[a]s a court speaks through a journal, an administrative agency speaks through its
orders"). Furthermore, "[a]bsent a showing to the contrary, we must presume the regularity
of the administrative proceedings." Cowans v. Ohio State Racing Comm., 10th Dist. No.
13AP-828, 2014-Ohio-1811, ¶ 23.
       {¶ 35} The notification of adjudication presents the procedural background of the
case followed by the commission's adjudication order. The procedural background section
of the notification states the commission's findings, including its findings that Sutton
slowed down after moving to first place which caused confusion or interference among
trailing horses and caused a horse to break, and that the hearing officer erred by imputing
an element of intent into Ohio Adm.Code 3769-17-11. The adjudication order states that
"[b]ased on the facts set forth in the preceding section" the commission would deny
appellant's appeal and uphold the track judges' ruling. (Adjudication Order.)
       {¶ 36} The statements contained in the notification of adjudication, which were
incorporated into the adjudication order, were the commission's statements. The
statements in the notification of adjudication satisfied the commission's R.C. 119.09
obligation to state its reasons for modifying or disapproving the hearing officer's
recommendation. As the plain language of Ohio Adm.Code 3769-17-11 does not contain any
reference to intentional conduct, the commission's conclusion that a violation of Ohio
Adm.Code 3769-17-11 did not have to be intentional was reasonable and in accordance with
No. 18AP-349                                                                                10

law. See State ex rel. V&A Risk Servs. v. Ohio Bur. of Workers' Comp., 10th Dist. No. 11AP-
742, 2012-Ohio-3583, ¶ 23.
       {¶ 37} The proceedings before the commission all concerned whether the evidence
demonstrated a violation of Ohio Adm.Code 3769-17-11(A)(7) and (9), and whether that
code section required intentional conduct. The January 24, 2018 notification of
adjudication addressed both issues. Although the commission noted the hearing officer's
qualifications at the January 18, 2018 hearing, it did not indicate the hearing officer's
qualifications were the exclusive basis for its decision. Accordingly, presuming regularity in
the administrative proceedings, we find the commission's statement at the January 18,
2018 hearing was not dispositive of the case. Compare Cowans at ¶ 40, citing Houser v.
Dir., Ohio Dept. of Job & Family Servs., 10th Dist. No. 10AP-116, 2011-Ohio-1593, ¶ 21
(noting the "mere fact that the Commission did not explicitly state on the record that it had
considered appellant's objections [did] not mean that it did not consider the entire record
of proceedings, including appellant's objections, before rendering its decision"); Roy v.
Ohio State Med. Bd., 80 Ohio App.3d 675, 686 (10th Dist.1992) (observing that, as the
"statements of the hearing examiner [were] extraneous dicta," the statements "were not
dispositive of the board's decision and did not affect substantial rights of appellant").
       {¶ 38} Moreover, as the commission adequately stated its reasons for rejecting the
hearing officer's recommendation in the notification of adjudication, and the commission's
order was supported by reliable, probative, and substantial evidence, appellant fails to
demonstrate any prejudice resulting from the commission's statement at the January 18,
2018 hearing. See Abunku v. State Med. Bd. of Ohio, 10th Dist. No. 11AP-906, 2012-Ohio-
2734, ¶ 20 (concluding that, "even if it was inappropriate for the hearing examiner to admit
the DEA's [drug enforcement administration's] order to show cause into evidence," the
appellant "was not prejudiced because other reliable, probative, and substantial evidence
in the record prove[d]" the violations).
       {¶ 39} Appellant asserts he was denied due process when the commission failed to
file written objections to the hearing officer's report and recommendation, and when the
commission failed to deliberate in open session. "An elementary and fundamental
requirement of due process in any proceeding which is to be accorded finality is notice
reasonably calculated, under all the circumstances, to apprise interested parties of the
No. 18AP-349                                                                               11

pendency of the action and afford them an opportunity to present their objections."
Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950). Procedural due
process is not a technical concept but, rather, concerns fundamental fairness. Gross v. State
Med. Bd. of Ohio, 10th Dist. No. 08AP-437, 2008-Ohio-6826, ¶ 20. Thus, the fundamental
requirement of procedural due process is "notice and hearing, that is, an opportunity to be
heard." Korn v. Ohio State Med. Bd., 61 Ohio App.3d 677, 684 (10th Dist.1988).
       {¶ 40} Appellant asserts Rzymek's oral objections to the hearing officer's report and
recommendation presented at the January 18, 2018 hearing deprived appellant of a
fundamentally fair hearing. R.C. 119.09 provides that a "party may" file "written objections
to the report and recommendation." However, there is "[n]othing in the language of R.C.
119.09 or in 119.12 * * * indicat[ing] that a party must file objections." (Emphasis sic.)
Harrison v. Ohio Veterinary Med. Licensing Bd., 10th Dist. No. 00AP-254 (Dec. 19, 2000).
The failure to file written objections to a hearing examiner's report does not operate as a
waiver of matters otherwise litigated during the R.C. Chapter 119 evidentiary hearing. Id.
Thus, R.C. 119.09 did not obligate the commission to file written objections to the hearing
officer's report and recommendation. Compare Brindle v. State Med. Bd. of Ohio, 168 Ohio
App.3d 485, 2006-Ohio-4364, ¶ 31 (holding that R.C. 119.09 "does not expressly prohibit a
representative of the agency from filing objections to the report and recommendation").
       {¶ 41} Appellant contends he was "blindsided" by Rzymek's oral objections at the
January 18, 2018 hearing. (Appellant's Brief at 27.) Rzymek argued at the January 18, 2018
hearing that the hearing officer had misapplied the law, as the driving rules did not require
intentional conduct by a driver. The issue of whether the driving rules required intentional
conduct was discussed at the September 8, 2017 hearing, and was addressed in the hearing
officer's report and recommendation. The notice regarding the January 18, 2018 hearing
informed appellant that the report and recommendation would be discussed at the
upcoming hearing.
       {¶ 42} Appellant responded to Rzymek's argument at the January 18, 2018 hearing.
Appellant asserted the commission's staff was "getting hung up on one word, deliberately,"
as the "key point[]" was that the hearing officer "did not believe that [appellant's] horse,
Primo Giovanni, caused any slowdown." (Jan. 18, 2018 Tr. at 60.) Appellant noted Primo
Giovanni's time for the second quarter mile, and asserted that "[a]s horsemen in the room
No. 18AP-349                                                                                12

and in front of me know, you can't just pull a horse back and make it go again and do a
quarter of a mile in 28 and 3 seconds. You'd choke a horse down." (Jan. 18, 2018 Tr. at 67.)
Accordingly, the record fails to support appellant's contention that he was blindsided by
Rzymek's arguments or that the lack of written objections deprived him of due process.
       {¶ 43} Appellant asserts he was deprived due process when the commission violated
the Open Meetings Act. Although the hearing before the commission was open to the
public, the commission privately deliberated on the resolution of appellant's case.
       {¶ 44} "Ohio's 'Sunshine Law,' R.C. 121.22, requires that public officials, when
meeting to consider official business, conduct those meetings in public." State ex rel.
Cincinnati Post v. Cincinnati , 76 Ohio St.3d 540, 542 (1996). The law requires public
officials take official action and conduct deliberations upon official business only in "open
meetings." R.C. 121.22(A). A "meeting" is defined as a prearranged discussion of the public
business of the public body by a majority of its members. R.C. 121.22(B)(2). A quasi-judicial
hearing is not considered a meeting for purposes of R.C. 121.22. State ex rel. Ross v.
Crawford Cty. Bd. of Elections, 125 Ohio St.3d 438, 2010-Ohio-2167, ¶ 25. Thus, the
"Sunshine Law does not apply to adjudications of disputes in quasi-judicial proceedings."
TBC Westlake, Inc. v. Hamilton Cty. Bd. of Revision, 81 Ohio St.3d 58, 62 (1998).
       {¶ 45} A quasi-judicial proceeding involves a "justiciable dispute requiring
evaluation and resolution. Implicit in this concept is the exercise of discretion." Rossford
Exempted Village School Dist. v. State Bd. of Edn., 45 Ohio St.3d 356, 359 (1989). "The
Supreme Court has further indicated that quasi-judicial proceedings require notice,
hearing, and the opportunity for introduction of evidence." Electronic Classroom of
Tomorrow v. Ohio State Bd. of Edn., 10th Dist. No. 17AP-510, 2018-Ohio-716, ¶ 20, citing
Union Title Co. v. State Bd. of Edn., 51 Ohio St.3d 189, 191 (1990).
       {¶ 46} Appellant received notice, a hearing, and the opportunity to introduce
evidence in the administrative proceedings. The commission had the discretion to
determine whether the evidence presented at the hearing demonstrated a violation of Ohio
Adm.Code 3769-17-11. Accordingly, the proceedings before the commission were quasi-
judicial in nature, and R.C. 121.22 did not obligate the commission to deliberate in public.
       {¶ 47} Based on the foregoing, appellant's first assignment of error is overruled.
No. 18AP-349                                                                   13

      {¶ 48} Having overruled appellant's two assignments of error, we affirm the
judgment of the Franklin County Court of Common Pleas.
                                                               Judgment affirmed.


                       KLATT, P.J., and DORRIAN, J., concur.
                            _________________